PROSPECTUS SUPPLEMENT (To Prospectus dated March 2, 2009) $100,000,000 Eagle Bulk Shipping Inc. Common Stock We have entered into an equity distribution agreement with UBS Securities LLC relating to shares of our common stock, par value $0.01, offered by this prospectus supplement and the accompanying prospectus.In accordance with the terms of the equity distribution agreement, we may offer and sell shares of our common stock having an aggregate offering price of up to $100,000,000 from time to time through UBS Securities LLC as our sales agent.The shares of common stock offered hereby will be sold in ordinary brokers’ transactions on the Nasdaq National Market (“NASDAQ”), at market prices prevailing at the time of sale, in block transactions or as otherwise agreed with UBS Securities LLC.We will pay UBS Securities LLC a commission equal to 2.5% of the gross sales price per share of shares sold through it as agent under the equity distribution agreement. Under the terms of the equity distribution agreement, we also may sell shares of our common stock to UBS Securities LLC as principal for its own account at a price agreed upon at the time of sale.If we sell shares to UBS Securities LLC as principal, we will enter into a separate terms agreement with UBS Securities LLC, and we will describe this agreement in a separate prospectus supplement or pricing supplement. Our common stock is quoted on NASDAQ under the symbol “EGLE.” On February 27, 2009, the last reported sales price of our common stock on NASDAQ was $3.76 per share. UBS Securities LLC is not required to sell any specific number or dollar amount of shares of our common stock, but, subject to the terms and conditions of the equity distribution agreement and unless otherwise agreed by UBS Securities LLC and us, will use its reasonable efforts to sell the shares offered as our agent.There is no arrangement for shares to be received in an escrow, trust or similar arrangement.The offering of common stock pursuant to the equity distribution agreement will terminate upon the earlier of (i) the sale of $100,000,000 of common stock subject to the equity distribution agreement or (ii) the termination of the equity distribution agreement by either UBS Securities LLC or us. Investing in our common stock involves a high degree of risk. Before buying any shares, you should read the discussion of material risks of investing in our common stock in “Risk factors” beginning on page 4 and the risk factors beginning on page 6 of the accompanying prospectus and in our annual report on Form 10-K for the year ended December 31, 2008, that are incorporated by reference therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. UBS Investment Bank The date of this prospectus supplement is March 2, 2009. You should rely only on the information contained and incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and UBS Securities LLC has not, authorized anyone to give you different or additional information. You should not assume that the information in this prospectus supplement and accompanying prospectus is accurate as of any date after their respective dates. We are not offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted. TABLE OF CONTENTS Prospectus supplement Prospectus Special note regarding forward-looking statements S-1 Prospectus summary 1 Prospectus supplement summary S-2 Risk factors 6 The offering S-3 Use of proceeds 8 Risk factors S-4 Forward-looking statements 8 Use of proceeds S-7 Ratio of earnings to fixed charges 10 Capitalization S-8 Plan of distribution 11 Market price of common stock S-9 Description of capital stock 12 Dividend policy S-9 Description of preferred shares 12 Plan of distribution S-10 Description of warrants 13 Incorporation of certain documents by reference S-11 Description of debt securities and guarantees 13 Legal matters S-12 Description of purchase contracts 23 Expenses S-12 Description of units 24 Tax Considerations 24 Experts 34 Legal matters 34 Where you can find more information 34 Incorporation of certain documents by reference 34 Disclosure of commission positionon indemnification for securities act liabilies 36 This document is in two parts.The first part is the prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying base prospectus and the documents incorporated by reference into this prospectus supplement and the base prospectus.The second part, the base prospectus, provides more general information about securities we may offer from time to time, some of which may not apply to this offering.Generally, when we refer to this prospectus, we are referring to both parts of this document combined, and when we refer to the accompanying prospectus, we are referring to the base prospectus.To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus, on the other hand, you should rely on the information in this prospectus supplement. Before purchasing any securities, you should carefully read both this prospectus supplement and the accompanying prospectus, together with the additional information described under the heading “Incorporation of Certain Documents by Reference,” in this prospectus supplement and the accompanying prospectus. All dollar amounts are in U.S. dollars unless otherwise noted. Special note regarding forward-looking statements Matters discussed in this document may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. We desire to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are including this cautionary statement in connection with this safe harbor legislation.This document and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views with respect to future events and financial performance.The words “believe”, “anticipate”, “intend”, “estimate”, “forecast”, “project”, “plan”, “potential”, “will”, “may”, “should”, “expect” and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere in this prospectus, and in the documents incorporated by reference in this prospectus, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charterhire rates and vessel values, changes in demand in the drybulk vessel market, changes in the company’s operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities including those that may limit the commercial useful lives of drybulk vessels, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports we file with the Commission.We caution readers of this prospectus and any prospectus supplement not to place undue reliance on these forward-looking statements, which speak only as of their dates.We undertake no obligation to update or revise any forward-looking statements. S-1 Prospectus supplement summary This summary highlights selected information appearing elsewhere or incorporated by reference in this prospectus supplement and accompanying prospectus and may not contain all of the information that is important to you. This prospectus supplement and the accompanying prospectus include information about the shares we are offering as well as information regarding our business and detailed financial data. You should read this prospectus supplement and the accompanying prospectus their its entirety, including the information incorporated by reference in this prospectus supplement and the accompanying prospectus. Unless the context requires otherwise, the words “Eagle,” “we,” “company,” “us” and “our” refer to Eagle Bulk Shipping Inc. and its subsidiaries. Business Overview We are engaged primarily in the ocean transportation of a broad range of major and minor bulk cargoes, including iron ore, coal, grain, cement and fertilizer, along worldwide shipping routes. We operate in the Handymax sector of the dry bulk industry, with particular emphasis on the Supramax class of vessels.We own and operate a modern fleet of 24 oceangoing vessels with a combined carrying capacity of 1,240,939 deadweight tons, or dwt, and an average age of approximately six years. We also have an extensive Supramax vessel newbuilding program in China and Japan which commenced delivery of the constructed vessels in 2008 and continues until 2011. We also have contracts for the construction of 23 Supramax vessels with a combined carrying capacity of 1,313,300 dwt. Fournewbuildings were delivered into our fleet during 2008 and January of 2009. The program also provides us with options for the construction of eight Supramax vessels with a combined carrying capacity of 464,000 dwt. Upon delivery of the last contracted newbuilding vessels in 2011, our total fleet is expected to consist of 47 vessels with a combined carrying capacity of 2.55 million dwt. We own one of the largest fleets of Supramax dry bulk vessels in the world.
